 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSED RODRIGUEZ,                                     Case No.: 21-CV-927 JLS (BGS)
12                                       Plaintiff,
                                                          ORDER GRANTING DEFENDANT
13   v.                                                   MONTEREY FINANCIAL
                                                          SERVICES INC.’S UNOPPOSED
14   MONTEREY FINANCIAL SERVICES
                                                          MOTION TO DISMISS
     INC.,
15
                                      Defendant.          (ECF No. 3)
16
17         Presently before the Court is the Motion by Defendant Monterey Financial Services,
18   Inc. (“Defendant”) for Dismissal Pursuant to FRCP 12(b)(6) (“Mot.,” ECF No. 3). No
19   opposition to the Motion has been filed. The Court vacated the hearing on the Motion and
20   took the matter under submission without oral argument pursuant to Civil Local Rule
21   7.1(d)(1). See ECF No. 4.
22         The Ninth Circuit has held that, pursuant to a local rule, a district court summarily
23   may grant an unopposed motion to dismiss. See generally Ghazali v. Moran, 46 F.3d 52,
24   53 (9th Cir. 1995) (affirming dismissal for failure to file timely opposition papers where
25   plaintiff had notice of the motion and ample time to respond). Here, a local rule allows the
26   Court to grant the Motion. Civil Local Rule 7.1(f)(3)(c) provides: “If an opposing party
27   fails to file [an opposition] in the manner required by Civil Local Rule 7.1.e.2, that failure
28   may constitute a consent to the granting of a motion or other request for ruling by the

                                                      1
                                                                                 21-CV-927 JLS (BGS)
 1   court.” Unless the Court orders otherwise, pursuant to Civil Local Rule 7.1(e)(2), an
 2   opposition must be filed 14 days prior to the noticed hearing. The hearing for the present
 3   Motion was set for June 24, 2021, at 1:30 p.m.; thus, any opposition was due on June 10,
 4   2021.
 5           In determining whether to dismiss an action, the court is required to weigh several
 6   factors: “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need
 7   to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy
 8   favoring disposition of cases on their merits; and (5) the availability of less drastic
 9   sanctions.” Ghazali, 46 F.3d at 53 (quoting Henderson v. Duncan, 779 F.2d 1421, 1423
10   (9th Cir. 1986)). The Ninth Circuit has recognized that the first and fourth factors cut in
11   opposite directions. See Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th Cir. 1999) (first
12   factor always weighs in favor of dismissal); Hernandez v. City of El Monte, 138 F.3d 393,
13   401 (9th Cir. 1998) (fourth factor always weighs against dismissal). Therefore, the Court
14   considers the substance of factors two, three, and five.
15           Here, the second factor weighs in favor of dismissal. The Court must manage its
16   docket to ensure the efficient provision of justice. Plaintiff Josed Rodriguez (“Plaintiff”)
17   had notice of the Motion yet failed to file a timely opposition. Plaintiff has not provided
18   any excuse for his failure timely to file an opposition to the present Motion. The Court
19   cannot continue waiting for Plaintiff to take action, and a case cannot move forward when
20   the plaintiff fails to defend its case.
21           As to the third factor, the Court finds no risk of prejudice to Defendant if it grants
22   the present Motion. In fact, Defendant has requested the dismissal. Thus, this factor also
23   weighs in favor of dismissal.
24           As to the fifth factor, where the plaintiff does not oppose dismissal, it is “unnecessary
25   for the Court to consider less drastic alternatives.” Rodriguez v. Nationstar Mortg. LLC,
26   No. 2:16–CV–5962–ODW(SK), 2016 WL 4581402, at *1 (C.D. Cal. Sept. 1, 2016). Still,
27   the Court did employ the less drastic alternative of giving notice to the Parties that no
28   opposition had been filed. On June 17, 2021, the Court filed an Order vacating the hearing

                                                     2
                                                                                    21-CV-927 JLS (BGS)
 1   on the Motion and taking the matter under submission. See ECF No. 4. In that Order, the
 2   Court noted that no opposition had been filed. See id. Still, Plaintiff filed no opposition.
 3   This factor therefore weighs in favor of dismissal as well.
 4         Finding that the Ghazali factors weigh in favor of granting Defendant’s unopposed
 5   Motion, the Court GRANTS the Motion (ECF No. 3) and DISMISSES WITHOUT
 6   PREJUDICE Plaintiff’s Complaint.
 7         Plaintiff MAY FILE an amended complaint curing the deficiencies identified in
 8   Defendant’s Motion within thirty (30) days of the date on which this Order is electronically
 9   docketed. Should Plaintiff fail to file an amended pleading in accordance with this Order,
10   the Court will enter a final order dismissing this civil action without prejudice based on
11   Plaintiff’s failure to prosecute in compliance with a court order requiring amendment. See
12   Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does not take advantage
13   of the opportunity to fix his complaint, a district court may convert the dismissal of the
14   complaint into dismissal of the entire action.”). While the Court is mindful that Plaintiff is
15   pro se, Plaintiff is nonetheless required to comply with the Civil Local Rules and Federal
16   Rules of Civil Procedure. See, e.g., Ghazali, 46 F.3d at 54 (“[P]ro se litigants are bound
17   by the rules of procedure. [Plaintiff] did not follow them, and his case was properly
18   dismissed.”) (citing King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987)); Lopez v. Santoyo,
19   No. 09CV00108 W RBB, 2012 WL 5427957, at *4 (S.D. Cal. Nov. 7, 2012) (“Plaintiffs
20   who represent themselves must abide by the rules of the court in which they litigate.”)
21   (citing Carter v. Comm’r, 784 F.2d 1006, 1008–09 (9th Cir. 1986); Bias v. Moynihan, 508
22   F.3d 1212, 1223 (9th Cir. 2007)).
23         IT IS SO ORDERED.
24   Dated: June 24, 2021
25
26
27
28

                                                   3
                                                                                 21-CV-927 JLS (BGS)
